       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                  Case No:
I n the matter of Application of                Ex Parte Petition for Issuance of an
ELEANOR de LEON Under                           Order under 28 U.S.C. §1782 for
28 U.S.C. §1782 for Discovery from              Production of Documents and the
Northridge Capital, LLC and                     Taking of Testimony for Use in
CohnReznick LLP,                                Proceedings Pending in a Foreign
                                                Court.
Eleanor de Leon,
6 Fairway Point
Newport Coast, CA 92657,
      Petitioner

Northridge Capital, LLC
1101 30th St. NW, Suite 150
Washington, DC 20007,
     Subpoenaed Party

Cohn Reznick LLP
7501 Wisconsin Ave., Suite 400E
Bethesda, MD 20814,
     Subpoenaed Party


      Pursuant to 28 U.S.C. §1782(a), Eleanor de Leon, Petitioner, hereby requests

that the Court enter an order directing the Clerk to issue subpoenas to two companies in

the Washington, D.C., area; namely: Northridge Capital, LLC at 1101 30th St NW, Suite

150, Washington, DC 20007 ("Northridge"); and CohnReznick LLP, 7501 Wisconsin

Ave., Suite 400E, Bethesda, MD 20814 ("CohnReznick US"). Specifically, Petitioner

requests that subpoenas in the form attached hereto as Exhibits 1 and 2 be issued to

Northridge and that subpoenas in the form attached hereto as Exhibits 3 and 4 be

issued to CohnReznick US. The first subpoenas to each party (Exhibits 1 and 3) are for

the production of documents and the second subpoenas (Exhibits 2 and 4) are for an
       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 2 of 9




 organizational deposition in under with Fed. R. Civ. P. 30(b)(6). In support of the within

 petition, Petitioner shows the following:

        1.     This Petition is brought pursuant to 28 U.S.C. §1782(a) for issuance of an

 ex parte order directing the Clerk to issue two subpoenas to Northridge and two

 a dditional subpoenas to CohnReznick US for both the production of documents and the

 taking of testimony pursuant to Fed.R.Civ.P. 30(b)(6) for use in proceedings pending

 before the Financial Services Division of the Grand Court of the Cayman Islands for the

 administration of the Cayman Islands assets owed by the late Sheikh Osama

 A budawood ("Sheikh Osama"), which assets are hereinafter referred to as the "Cayman

 Estate."

       2.     Petitioner is the widow of Sheikh Osama, a Saudi citizen who died on

J une 13, 2017, and, as such, she and her daughter under Saudi law are beneficiaries of

the estate of Sheikh Osama entitled to distributions of 12.50% and 11.805%,

 respectively, of the Cayman Estate.

       3.     A major part of the Cayman Estate consists of his interests in a number of

companies organized in the Cayman Islands, including (a) WAFR Holdings, (b) Investar

General Partner Limited ("Investar General"), (c) OSAN Investment Partners, L.P.

("OSAN") and (d) Investar FOF Portfolio, L.P. ("Investar FOF")(collectively, the "Jointly-

Owned Cayman Entities").       The entities are jointly owned by the estate of Sheikh

Osama along with his brothers, Sheikh Anas Abudawood ("Sheikh Anas") and Sheikh

Ayman Abudawood ("Sheikh Ayman"), and other members of the Abudawood family.

       4.     Separately from other members of the Abudawood family, Sheikh Osama

had also invested in other Cayman Islands entities, including (a) Logic Training and




                                             2
       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 3 of 9




 Human Resources Development ("Logic Training"); (b) Bullion Investments Limited

("Bullion"), (c) Cool Dot Limited ("Cool Dot") and its wholly-owned subsidiaries,

(d) Energy Optimisation Limited ("Energy Optimisation") and (e) K&A Limited ("K&A"),

(collectively, the "Wholly-Owned Cayman Entities.").

       5.     The Cayman Estate is comprised of Sheikh Osama's interests in both the

Jointly-Owned Cayman Entities and the Wholly-Owned Cayman Entities, which are

currently being administered before the Grand Court of the Cayman Island (the

"Cayman Administration"). Petitioner and her daughter, respectively, are beneficiaries

of the Cayman Estate and have made claims in the Cayman Administration for

distributions from the Cayman Estate of 12.50% and 11.805%, or together a total of

24.305%, of the interests owned by Sheikh Osama at the time of his death in each of

the foregoing Cayman Islands entities. The remaining 74.695% of the Cayman Estate

is to be split among his remaining heirs. Sheikh Anas and Sheikh Ayman are not heirs

and claim no right to inherit from Sheik Osama.

      6.     Petitioner further claims that Sheikh Osama at the time of his death owned

the following percentage interests in the Jointly Owned Cayman Entities: 18.23%

interest in WAFR Holdings; 33.33% interest in Investar General, an 18% interest in

OSAN, an 8.82% interest in Investar FOF.

      7.     Petitioner also claims that Sheikh Osama at the time of his death owned a

100% interest in Logic Training, Bullion, and Cool Dot, including in its wholly-owned

subsidiaries, Energy Optimisation and K&A.

      8.     WAFR Holdings holds properties having the most significant value of all of

the Cayman Islands assets owned directly or indirectly in the Cayman Estate. As its




                                           3
              Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 4 of 9




 sole property, WAFR Holdings owns 100% of Saturn, a Cayman Islands entity, which in

turn owns 100% of Saturn Properties Investments, LLC ("Saturn Delaware"), which is

 believed to be a Delaware limited liability company. Depicted on the following chart are

all of the entities owned by Saturn Delaware, which by virtue of the fact that Saturn

Delaware is indirectly wholly owned by WAFR Holdings are all part of the Cayman

Estate being administered as part of the Cayman Administration.


                                                                 WAFR and United States Subsidiaries



                                                                                                            WAFR subsidiaries are believed to be 100% wholly owned by
                                                                                                           by their respective parent companies (illustrated immediately above
                                                                                                           each indicated subsidiary).

                                                                                                              Real properties located in the United States.

                                                                                                             In addition to Northridge's role as the asset manager of the WAFR
                                                                                                           subsidiaries, Northridge Capital is believed to have partnership or
                                                                                                           profits Interests in the indicated subsidiaries.




                                                                   w near.
                                                r..rrie tYriel
                                                                   kW Th
                                                                       .,
                                                  viies,
                                                                   tic


                               C                                               Lea
                                                                                     SorIn01114tiles I   44./4.4416.14.4
                            Coyest,   Z   L..   C.ole
                                                                                                             (14.
                                                                             uiMnR


        fu.
              .45.1                                                                                        Waahcame
 .   46.                                                                                                                                 2.7 tiZ•rf,    50555'51    Grantee
 .             Itt    e                                                                                  ISM-              c:lvdr,keun    irtin
  4.14414.                                                                                                                                                          Tat.ct
                     1I 4




   VeSsceo
    VV.!,        *MIN




All or virtually all of the entities in which Saturn Delaware holds an interest are located in

and hold properties in the United States ("Saturn Properties").

              9.                   All or virtually all of the Saturn Properties are managed by Northridge from

its Washington, DC, offices.

              10.                  All or virtually all of the accounting and tax related work, including the

preparation of tax returns, for the Saturn Properties is performed by CohnReznick US at


                                                                                     4
       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 5 of 9




 its Bethesda, Maryland, office under the direction and supervision of Northridge.

 CohnReznick US further provides its accounting and tax work regarding the Saturn

 Properties to Northridge at Northridge's Washington, DC, office.

        1 1.    As shown by his declaration submitted in support of this Petition, David

 James Lee is a Cayman Islands attorney-at-law who is serving as counsel for Petitioner

 and her daughter in relation to the administrative proceedings currently pending before

 the Financial Services Division of the Grand Court of the Cayman Islands in George

 Town on Grand Cayman Island. The Grand Court is administering the Cayman Estate

of Sheikh Osama in four consolidated cases pending before that court in Causes

 n umbered FSD 146, 147, 148 and 196 ("Cayman Proceedings").          See, Declaration of

David James Lee at ¶ 4 ("Declaration Two", filed herewith).

       12.     The Declaration of David James Lee further shows that the discovery

sought herein from Northridge and CohnReznick US would not ordinarily be available to

the Grand Court through compulsory process because the evidence is not located

within the jurisdiction of the Cayman Islands courts. (Lee Decl. ¶ 14) However, the

evidence being sought herein would nevertheless be received and considered by the

Grand Court as relevant and material for determining both the value of the entities

within the Cayman Estate and whether Petitioner's interests, and those of her daughter,

should be redeemed or othenNise be bought-out for cash in accordance with Cayman

Islands law.

       13.     Also accompanying this Petition are the declarations of Petitioner and her

California counsel, Margaret S. Ng. Said declarations are being filed herewith as

"Declaration One" and "Declaration Three," respectively.




                                            5
       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 6 of 9




        14.   The declaration of Petitioner, Ms. Eleanor de Leon, establishes that she is

 an American citizen, that Ms. de Leon is the widow of Sheikh Osama, who died

 intestate on June 13, 2017, and that Sheikh Osama died as a citizen of the Kingdom of

Saudi Arabia. (de Leon Decl. ¶ 2). This declaration further establishes that there are

currently pending a number of cases in the courts of Saudi Arabia regarding the

distribution of Saudi assets owned by Sheikh Osama and that such cases are separate

and distinct from the proceedings in the Grand Court of the Cayman Islands, which

relate only to assets located in the Cayman Islands and entities organized under

Cayman Islands law. (de Leon Decl. Irfl 6 and 7).

       15.    The declaration of Margaret S. Ng, Petitioner's California attorney, shows

that Petitioner has been seeking disclosure of the information pertaining to the value of

her beneficial interest in the Cayman Islands entities held by her late husband's

Cayman Estate.

       16.    As provided in the statute, 28 U.S.C. §1782(a), the following four statutory

requirements must be satisfied: (1) the party to which the discovery is directed must

reside or be found in this district, which as a practical matter means that Northridge and

CohnReznick US must be subject to personal jurisdiction in the District of Columbia with

respect to the discovery sought — as shown in her memorandum of law, both Northridge

and CohnReznick US are either located in this district (Northridge) or have provided

services in this district directly related to the requested discovery (CohnReznick US);

moreover, CohnReznick US has registered to do business in the District of Columbia

and can thereby be served with the subpoena within this district (Ng Decl. ¶ 14); (2) the

discovery must be "for use in a proceeding in a foreign or international tribunal" — the




                                           6
       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 7 of 9




 discovery here is for use by the Grand Court of the Cayman Islands; (3) the request

 m ust be from an "interested person" — as the widow of Sheikh Osama, Petitioner is a

 beneficiary in Cayman Administration of her late husband's Cayman Estate and

 therefore has a direct interest in the outcome of that administration; and (4) the case in

 the foreign court must either be "reasonably contemplated" or actually pending — here

 the Cayman Administration is already pending in the Grand Court of the Cayman

 Islands.

        1 7.   As provided by the United States Supreme Court in its decision in Intel

 Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), this Court also must

 consider the following discretionary matters:

       (1) whether the person from whom the discovery is sought is a party to the

 foreign proceedings — here neither Northridge nor CohnReznick US is a party in the

 Cayman Administration;

       (2) whether the foreign court will receive and be receptive to the information

sought in the United States — the Lee declaration (Declaration Two)states specifically at

Paragraph 16 that, in his professional opinion, the Administrator and the Grand Court

"will receive, accept and consider the documents and information obtained from

 Northridge and CohnReznick US in the administration of the Cayman Estate and in

assessing and determining the fair value of Sheikh Osama's Cayman Islands' assets."

(Lee Decl. ¶ 16);

      (3) whether the Section 1782 request conceals an attempt to circumvent foreign

proof-gathering restrictions or other policies of the foreign country or the United States —

the Lee declaration further shows that the Grand Court has previously considered 28




                                            7
       Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 8 of 9




 U.S.C. §1782 in connection with Cayman Islands proceedings and has held that is it

 permissible for a litigant to exercise any rights it may have under 28 U.S.C. §1782 to

 obtain relevant evidence for use in proceedings in the Cayman Islands," citing the

 Phoenix Meridian v. Lyxor Cass Mgt. case. (Lee Dec1.716b.); and

       (4) whether the request is "unduly intrusive or burdensome" — the specific

 requests in the two proposed subpoenas to each of the parties to which the subpoenas

are directed are narrowly drawn and are focused on the key elements that are required

for showing the value of the Cayman Estate of Sheikh Osama.

       1 8.   Accordingly, Petitioner respectfully prays that the Court enter an order, ex

parte, directing the Clerk to issue the four requested subpoenas in the form appended

hereto as Exhibits 1, 2, 3 and 4 with appropriate return dates based on the date for

issuance of such order.1    Once issued, Petitioner will immediately serve the original

subpoenas on both Northridge and CohnReznick US. Petitioner will also promptly give

notice of these proceedings to all opposing parties in the Cayman Islands proceedings.

       WHEREFORE, Petitioner Eleanor de Leon              respectfully   prays that the

Court enter an order, ex parte, directing the Clerk to issue forthwith the subpoenas

appended hereto as Exhibits 1, 2, 3 and 4 and delivering them to the undersigned

counsel for service according to law.




1 Petitioner suggests that the documentary subpoena require production 21 days after
issuance of the order and the deposition subpoena order the Rule 30(b)(6) deposition or
depositions of the designated deponents 35 days after issuance of the order. Should
the Clerk issue the subpoenas in blank, Petitioner will complete the subpoenas
accordingly.


                                           8
      Case 1:19-mc-00197-TSC-RMM Document 1 Filed 11/12/19 Page 9 of 9




Dated: November 7, 2019            Respectfully submitted,

Of counsel:
                                  Kristine M. Maher DC Bar #1008656
 John B. Pinney                   Attorney for Petitioner
 Roula Allouch                    GRAYDON HEAD & RITCHEY LLP
GRAYDON HEAD & RITCHEY LLP        312 Walnut Street
312 Walnut Street, Suite 1800     Suite 1800
Cincinnati, OH 45202              Cincinnati, OH 45202
513-621-6464                      513-629-2893
jpinney©graydon.law               kmaher©graydon.law

Margaret S. Ng
Garrett Stiepel Ryder LLP
320 Bristol Street, Suite 850
Costa Mesa, CA 92626
714-384-4328
m ng@garrettllp.com




                                    9
